 



Exhibit 10.24
L E A S E   A G R E E M E N T
     THIS LEASE is made and executed triplicate as of the 1st day of October,
2004, by and between First American Bank not personally but solely, as Trustee
under Trust Agreement dated March 13, 1992, and known as Trust No. 3-92-001,
hereinafter called “Lessor,” and Salkeld & Sons, Inc., a Delaware corporation,
hereinafter called “Lessee.”
W I T N E S S E T H:
     1. DESCRIPTION: Lessor leases to Lessee, and Lessee hires from Lessor, as
herein provided, the real estate and the improvements thereon commonly known as
575 Latham Drive, Bourbonnais, Illinois, (that portion of the building on the
leased premises commonly known as 575 Latham Drive, is expressly excluded from
this Lease and is the subject of a separate lease with a third party with all
rents therefor being the sole property of Lessor) said real estate being legally
described as follows: See Exhibit I attached to and made a part hereof.
     2. TERM: The initial term of this Lease is for five (5) years beginning on
the 1st day of October, 2004, and ending on the 31st day of October, 2009, with
payments from month to month as hereinafter called for upon the terms and
conditions hereinafter set forth. The Lessee may extend the term of this Lease
for six (6) separate and successive periods (extended terms) of two (2) years
each beginning October 1, 2009, provided that this Lease is in full force and
effect and the Lessee has fully performed all of its terms and conditions. The
Lessee shall exercise the option for each extended term by notifying the Lessor
in writing on of before March 1, 2009, for the first extended term, and on or
before the first day of each March thereafter for any subsequent extended term,
of the Lessee’s exercise of an extenuation option. The last extended term shall
end on September 30, 2021. All of the terms and provisions of this Lease shall
remain the same during any such extended term, except that the monthly rental
for each extended term shall be increased by 2% from the monthly rental in
effect for and during the immediately preceding year.
     3. RENT: Lessee shall pay Lessor monthly installments of Eight Thousand
Dollars ($8,000) as rent hereunder. All monthly payments to be payable in
advance, the first installment payable on or before October, 2004, and
subsequent installments as hereinabove provided on the 1st day of each and every
succeeding month thereafter payable to William F. Salkeld and J. Faye Salkeld at
1620 Bittersweet Drive, St. Anne, Illinois 60964, or wheresoever Lessor may
hereafter designate. A late charge of Four Hundred Dollars ($400) shall be paid
by Lessee to Lessor for any monthly installment of rent received by Lessor more
than ten (10) business days after its due date.
     4. SECURITY DEPOSIT: Lessee has previously deposited with Lessor Eight
Thousand Dollars ($8,000), as security for the faithful performance by Lessee of
the terms hereof, to be returned to Lessee, without interest, on the full and
faithful performance by it of the provisions hereof. Said security deposit
cannot be used by Lessee as payment for all or any

 



--------------------------------------------------------------------------------



 



part of the rent provided for hereunder. However, Lessor shall have the right to
set-off and pay from the said security deposit any and all delinquent
obligations of Lessee hereunder.
     5. USE OF PREMISES, GENERALLY: The Lessee shall have the right to use the
property for a retail sporting goods business, and any other general retail sale
business that is acceptable to Lessor as evidenced by Lessor’s prior written
consent to such use. The Lessee shall in the Lessee’s use of the property comply
in every respect with all rules, orders, regulations, ordinances, statutes, and
laws of all governmental units having jurisdiction over the property and its use
and with all requirements of any insurance company insuring the Lessor, the
Lessee, or any portion of the property. The Lessee shall not vacate or abandon
the property at any time during the lease term. The Lessee shall not permit the
property to be used at any time or in any manner for the storage, use, or
disposal, whether temporary or permanent, of any hazardous material as such term
is defined in any federal, state, or local rules, orders, regulations,
ordinances, statutes, and laws relating in any way to the protection of the
environment including, but not limited to, the Environmental Protection Act, the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation, and Liability Act, and the Super Fund Amendments and
Reauthorization Act. In addition, the Lessee shall not at any time use the
property in any manner or otherwise take any action which could result in any
governmental requirement that the land be subjected to environmental inspection
or cleanup.
     *6. NO WASTE, NUISANCE OR UNLAWFUL USE: Lessee shall not commit, or allow
to be committed, any waste on the premises, create or allow any nuisance to
exist on the premises, or use or allow the premises to be used for any unlawful
purpose.
     7. PAYMENT OF UTILITIES: The Lessee shall pay or cause to be, paid all
charges for air conditioning, heat, water, sewer service, garbage and refuse
removal, COPS (i.e. community oriented police service charges), gas,
electricity, light, telephone, any other communication and utility service, and
all other costs and expenses of every kind whatsoever in and in connection with
the use, operation, and maintenance of the premises throughout the term of this
Lease, including the cost of extending all utility services to the property and
all connection charges, and to indemnify the Lessor and save him harmless
against any liability or damages (including, without limitation, reasonable
attorneys’ fees and expenses) on such account.
     8. REPAIRS AND MAINTENANCE: The Lessee shall maintain the premises in
clean, neat, and orderly condition at all times. Lessee shall pay for all
maintenance, replacements, alterations and repairs to the premises or its
improvements, except for repairs or replacements to the roof, heating and
cooling system, plumbing, and exterior walls which shall be the only
responsibility of the Lessor. However, if any of such repairs or replacements to
the roof, heating and cooling system, plumbing, or exterior walls shall be made
necessary by reason of (a) the fault or negligence of the Lessee, the Lessee’s
agents, invitees, licensees, employees, or anyone claiming under the Lessee, or
(b) a default in the performance or observance of any of the terms, covenants,
or conditions on the part of the Lessee to be performed or observed in this
Lease, the Lessee shall reimburse the Lessor on demand for all

 



--------------------------------------------------------------------------------



 



costs of such repairs and replacements plus interest at the rate of 14% per
annum accruing from the date of such demand until payment in full.
     9. LIENS: The Lessee shall keep the property and the additional
improvements on it free and clear of any mechanic’s and other liens arising out
of or in connection with work or labor done, services performed, or materials
furnished in connection with the construction of any buildings and other
improvements, in connection with any maintenance or repair of them, and in
connection with any business of the Lessee conducted on the property. The Lessee
shall at all times promptly and fully pay and discharge all such liens or claims
for liens and indemnify the Lessor and the property against such liens and
claims of liens, suits, or other proceedings (including, without limitation,
reasonable attorneys’ fees and expenses) relative to them, If the Lessee desires
in good faith to contest any such lien or related matter, it shall notify the
Lessor in writing of its intention to do so and shall provide to the Lessor a
surety bond or other indemnity in a form satisfactory to the Lessor against such
lien or claim for lien and any cost (including, without limitation, reasonable
attorneys’ fees and expenses), liability, or damage arising out of such contest.
     10. DELIVERY, ACCEPTANCE AND SURRENDER OF PREMISES: Lessee shall accept the
buildings and improvements and any equipment in their existing condition and
state of repair in “AS IS WHERE IS CONDITION”, and Lessee agrees that no
representations, statements or warranties, express or implied, have been made by
or on behalf of the Lessor in respect thereto.
     11. REAL ESTATE TAXES AND ASSESSMENTS: The Lessor shall be responsible for
the payment of general real estate taxes and assessments that become a lien on
the real estate during the term of this lease.
     12. COVENANT OF TITLE AND QUIET POSSESSION: The Lessor represents and
covenants that the Lessor is the owner of legal title to the real estate, that
the Lessor has the full right to make this lease, and that the Lessee, if the
Lessee fully performs all of the things required of the Lessee by this Lease,
shall have quiet and peaceable possession of the real estate during the term of
this Lease. However, the real estate is leased to the Lessee subject to all
covenants and restrictions, easements, and similar items of record.
     13. MODIFICATIONS TO PREMISES: The Lessee may not construct, demolish, or
make any modifications or alterations to any part of the premises without the
prior written consent of the Lessor. The Lessee shall not cause or allow liens
to attach to the premises. At the expiration or sooner termination of this
Lease, any such modifications to the premises shall be the property of Lessor.
     14. LESSOR’S RIGHT OF ENTRY: The Lessee shall permit the Lessor and the
agents, representatives, and employees of the Lessor and prospective purchasers
of the property to enter into and upon the property at all reasonable times for
the purpose of inspecting it or for any other reasonable purpose.

 



--------------------------------------------------------------------------------



 



     15. INSURANCE: The Lessee shall procure and maintain during the entire term
of this Lease public liability and property damage insurance with respect to the
premises and the business and activities conducted by the Lessee in the premises
in which the limits of public liability shall not be less than $1,000,000.00 per
occurrence for bodily injury or death and in which the property damage liability
shall not be less than $100,000.00. The Lessor shall be named as an additional
insured on this public liability and property damage insurance. The Lessor at
his sole cost shall insure the building on the premises against damage by fire
and other casualty.
      The insurance required to be procured and maintained by the Lessee shall
be in such form and written by such insurance companies as are reasonably
acceptable to the Lessor. On or before the beginning date of this Lease, the
Lessee shall provide to the Lessor a copy of the policies of insurance required
by this paragraph, a certificate evidencing the insurance coverage required by
this paragraph, and proof of premium payment.
     16. NON-LIABILITY OF LESSOR FOR PROPERTY OF LESSEE: The Lessor shall not be
liable for any damage of any sort to the property of the Lessee or of others
located in the premises, or otherwise on the property resulting from (a) fire,
the elements, explosion, falling materials, gas, electricity, rain, ice, or
snow, water leaks, or any other cause of whatsoever nature or (b) loss or damage
caused by other subtenants, or persons in or about the building and the
property, including theft. All of the property of the Lessee kept or stored in
the premises or otherwise on the property shall be so kept or stored at the risk
of the Lessee.
     17. DAMAGE BY FIRE OR OTHER CASUALTY: If the premises are damaged by fire,
the elements, or other casualty but are not rendered untenantable in whole or in
part, the Lessor shall cause the damage to be repaired and the rent shall not be
abated. If, by reason of such occurrence, the premises are rendered untenantable
only in part, the Lessor shall cause the damage to be repaired and the rent
shall be abated proportionately as to the portion of the premises rendered
untenantable. If, by reason of such occurrence, the premises are rendered wholly
untenantable, either the Lessor or the Lessee may terminate this Lease and if
this Lease is so terminated the Lessor shall retain all insurance proceeds free
of any claim of the Lessee, or if neither the Lessor nor the Lessee elect to so
terminate this Lease, the Lessor shall cause such damage to be repaired and the
rent shall abate until the premises have been restored and rendered tenantable.
     18. INDEMNIFICATION OF LESSOR: The Lessor shall not be liable for any loss,
injury, death, or damage to persons or property which may at any time be
suffered or sustained by the Lessee or by any person who may at any time be
using, occupying, or visiting the property or be in, on, or about the same
whether such loss, injury, death, or damage is caused by or results from any
act, omission, or negligence of the Lessee or of any occupant, sublessee,
visitor, invitee, or user of any portion of the property or results from any
other matter or thing. The Lessee shall indemnify the Lessor against all claims,
liability, costs (including, without limitation, reasonable attorneys’ fees and
expenses), loss, or damage whatsoever on account of any such loss, injury,
death, or damage. The Lessee hereby waives all claims against the Lessor for
damages to the building and other improvements on the property, to the property
of the Lessee in, on, or about the property, and for injuries to persons

 



--------------------------------------------------------------------------------



 



or property in or about the property from any cause arising at any time.
However, this indemnity and waiver by the Lessee shall not apply to any loss,
injury, death, or damage arising by reason of the negligence or misconduct of
the Lessor or the Lessor’s agents or employees.
     19. EMINENT DOMAIN: Eminent domain proceedings resulting in the
condemnation of a part of the premises leased herein that leave the rest usable
by Lessee for purposes of the business for which the premises are leased will
not terminate this Lease. The effect of such condemnation will be to terminate
the Lease as to the portion of the premises condemned, and leave it in effect as
to the remainder of the premises. Lessee’s rental for the remainder of the Lease
term shall, in such case, be reduced by the amount that the usefulness of the
premises to Lessee for such business purposes is reduced.
      If all of the premises shall be taken or condemned by any competent
authority for any public use or purpose, the term of this Lease shall end on the
date when possession of the premises so taken shall be required for such use or
purposes. Lessee shall have no right to share in any condemnation award.
     20. SUBLETTING AND ASSIGNMENT: The Lessee may not sublet the property in
whole or in part or otherwise assign or transfer this Lease or any interest
under it without the prior written consent of the Lessor, which consent shall
not be unreasonably withheld. Any such consent by the Lessor to an assignment
shall not be deemed to be a consent to any subsequent assignment. Any such
assignment by the Lessee without the written consent of the Lessor shall be void
and shall, at the option of the Lessor, be an event of default by the Lessee
under this lease. This Lease, the leasehold interest of the Lessee, and any
other interest of the Lessee under this lease or in the property shall not be
subject to involuntary assignment, transfer, or sale or to assignment, transfer,
or sale by operation of law in any manner whatsoever. Any such attempted
involuntary assignment, transfer, or sale shall be void and shall, at the option
of the Lessor, be an event of default under this lease.
     21. SURRENDER OF PREMISES: At the expiration or sooner termination of this
Lease, the Lessee shall quit and surrender all of the premises to the Lessor in
good order and condition and deliver to the Lessor all keys and related
equipment belonging to the premises. No receipt of money by the Lessor from the
Lessee after the termination or expiration of this Lease, after the service of
any notice of default, after the commencement of any suit seeking possession of
the premises, or after any final judgment of possession of the premises shall
renew, reinstate, continue, or extend the term of this Lease or affect any such
notice, demand, or suit.
     22. LESSOR’S RIGHT TO PERFORM: If the Lessee fails to do any of the things
required of the Lessee by this lease and such failure continues for a period of
thirty (30) days after written notice from the Lessor specifying the nature of
anything required to be done, the Lessor may, but shall not be required to, do
or perform or cause to be done or performed such thing required of the Lessee.
The Lessor shall not be in any way responsible for any loss, inconvenience,
annoyance, or damage resulting to the Lessee from such performance by the Lessor
on behalf of the Lessee. The Lessee shall repay to the Lessor on demand the
entire expense, including compensation to the agents, attorneys, and employees
of the Lessor,

 



--------------------------------------------------------------------------------



 



incurred by the Lessor in performing such thing. If payment is not made within
five (5) days of such demand, the amount due to the Lessor shall bear interest
from the date of the demand until paid at the rate of fourteen percent (14%) per
annum. Any act or thing done by the Lessor pursuant to the provisions of this
paragraph shall not be construed as a waiver of any default by the Lessee or as
a waiver of any other right or remedy of the Lessor under this lease or
otherwise.
     23. DEFAULT: (a) Default, reentry. In the event of any failure of Lessee to
pay any rental or other sums when due hereunder for more than five (5) days
after notice of such monetary default has been given to Lessee, or in the event
of Lessee’s default in performing any of the other terms, conditions or
covenants of this Lease to be observed or performed by Lessee, for more than
thirty (30) days after notice of such other, nonmonetary default shall have been
given to Lessee, or if Lessee or an agent of Lessee shall suffer this Lease to
be taken under any writ of execution, or in the event of default by Albert
Messier and/or Lessee under the terms of the Agreement for Sale of Stock entered
into in conjunction with this Lease or under any document, agreement, or
instrument referred to or described therein, then Lessor, besides other rights
or remedies he may have, shall have the immediate right to terminate this Lease
or reenter and attempt to relet without terminating this Lease and remove Lessee
and Lessee’s property from the premises and such property may be removed and
stored in a public warehouse or elsewhere at the cost of, and for the account of
Lessee, all without being deemed guilty of trespass, or becoming liable to
Lessee for any loss or damage which may be occasioned thereby.
     (b) Application of rent, deficiency. If Lessor, without terminating this
Lease, either (i) elects to reenter and attempts to relet, or (ii) takes
possession pursuant to legal proceedings, or (iii) takes possession pursuant to
any notice provided by law, then it may, from time to time, relet the premises
or any part thereof for such term or terms (which may be for a term extending
beyond the term of this Lease) and at such rental or rentals and upon such other
terms and conditions as Lessor in his sole discretion may deem advisable. Upon
each such reletting, all rentals received by Lessor from such reletting shall be
applied, first, to the payment of any indebtedness other than rent due hereunder
from Lessee to Lessor; second, to the payment of any costs and expenses of such
reletting, including reasonable attorneys’ fees; third, to the payment of rent
due and unpaid hereunder; and the residue, if any, shall be held by Lessor and
applied to payment of future rent as the same may become due and payable
hereunder. If such rentals received from such reletting during any month be less
than that to be paid during that month by Lessee hereunder, Lessee shall pay any
such deficiency to Lessor. Such deficiency shall be calculated and paid monthly.
No such reentry or taking possession of the premises by Lessor shall be
construed as an election on his part to terminate this Lease unless a notice of
such intention be given to Lessee or unless the termination thereof be decreed
by a court of competent jurisdiction. Notwithstanding any such reletting without
termination, Lessor may at any time thereafter elect to terminate this Lease for
such previous breach. Should Lessor at any time terminate this Lease for any
breach, in addition to any other remedies he may have, he may recover from
Lessee all damages he may incur by reason of such breach, including the cost of
recovering the premises, reasonable attorneys’ fees, and including the worth at
the time of such termination of the excess, if any, of the amount of rent and
charges equivalent to rent reserved in this Lease for the remainder of the
stated term over

 



--------------------------------------------------------------------------------



 



the then reasonable rental value of the premises for the remainder of the stated
term, all of which amounts shall be immediately due and payable from Lessee to
Lessor.
     (c) Expense reimbursement. In addition to any other remedies Lessor may
have at law or equity and/or under this Lease, Lessee shall pay upon demand all
Lessor’s costs, charges and expenses, including fees of legal counsel, incurred
in connection with the recovery of sums due under this Lease, or because of the
breach of any covenant under this Lease or for any other relief against Lessee.
     (d) Bankruptcy, insolvency. If Lessee shall become bankrupt, or file any
debtor proceedings or take or have taken against Lessee in any court pursuant to
any statute either of the United States or of any State, a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Lessee’s property, or if Lessee makes
an assignment for the benefit of creditors, or petitions for or enters into an
arrangement, then and in that event, this Lease shall at the option of Lessor be
canceled and terminated.
     (e) No waiver. No waiver of any covenant or condition or of the breach of
any covenant or condition of this Lease shall be taken to constitute a waiver of
any subsequent breach of such covenant or condition nor to justify or authorize
the nonobservance on any other occasion of the same or of any other covenant or
condition hereof, nor shall the acceptance of rent by Lessor at any time when
Lessee is in default under any covenant or condition hereof, be construed as a
waiver of such default or of Lessor’s right to terminate this Lease on account
of such default, nor shall any waiver or indulgence granted by Lessor to Lessee
be taken as an estoppel against Lessor, it being expressly understood that if at
any time Lessee shall be in default in any of its covenants or conditions
hereunder an acceptance by Lessor of rental during the continuance of such
default or the failure on the part of Lessor promptly to avail himself of such
other rights or remedies as Lessor may have, shall not be construed as a waiver
of such default, but Lessor may at any time thereafter, if such default
continues, terminate this Lease on account of such default.
     (f) Cumulative remedies. The rights and remedies given to Lessor by this
Lease shall be deemed to be cumulative and no one of such rights and remedies
shall be exclusive at law or in equity of the rights and remedies which Lessor
might otherwise have by virtue of a default under this Lease, and the exercise
of one such right or remedy by Lessor shall not impair Lessor’s standing to
exercise any other right or remedy.
     24. NOTICES: Notices given pursuant to this lease shall be in writing and
given either by actual delivery of the notice into the hands of the party
entitled to receive it or by mailing of the notice in the United States mail,
certified mail, return receipt requested, to the following address:

         
 
  Lessor:   Lessee:
 
       
 
  William F. Salkeld   Salkeld & Sons, Inc.
 
  1620 Bittersweet Drive   575 Latham Drive
 
  St. Anne, IL 60964   Bourbonnais, IL 60914

 



--------------------------------------------------------------------------------



 



     The notice shall be deemed to be received in the case of actual delivery on
the date of its receipt by the party entitled to it and in the case of mailing
on the date of its mailing correctly addressed postage prepaid.
     25. GENERAL PROVISIONS: No representations, warranties, undertakings, or
promises, whether oral, implied, or otherwise, can be made or have been made by
either the Lessor or the Lessee or anyone on behalf of either of them to the
other unless expressly provided in this Lease or in a separate writing. Titles
to the paragraphs of this Lease are for informational purposes only and do not
define, limit, or construe the contents of the paragraphs. Whenever necessary or
proper herein, the singular imports the plural or vice versa, and masculine,
feminine and neuter expressions are interchangeable. Time is of the essence of
this Lease. This Lease shall bind and inure to the benefit of the parties hereto
and their respective successors, heirs, executors, administrators, legal
representatives, and assigns.
     26. GUARANTY OF LESSEE’S OBLIGATIONS: The guaranty of the Lessee’s
obligations under this Lease by Albert Messier pursuant to the Unconditional
Guaranty (a copy of which marked Exhibit 2 is attached to and made a part
hereof) executed concurrent with this Lease is a material and substantial
condition, consideration, and inducement to Lessor’s entry into this Lease. Said
guaranty shall remain effective only through the initial two year lease and
shall be re-guaranteed in writing for any extension hereof. Failure to have a
satisfactory guaranty executed shall nullify any required renewal by Lessor
under Paragraph 2.
     27. GUARANTY OF LESSOR’S OBLIGATIONS: The guaranty of the Lessor’s
obligations under this Lease by William F. Salkeld and J. Faye Salkeld pursuant
to the Unconditional Guaranty (a copy of which marked Exhibit 3 is attached to
and made a part hereof) executed concurrent with this Lease is a material and
substantial condition, consideration, and inducement to Lessee’s entry into this
Lease.
     28. RIGHT OF FIRST REFUSAL: The Lessor hereby grant to the Lessee the right
to match any bona fide offer to purchase the leased premises upon the same terms
and conditions of said bona fide offer to purchase. In the event the Lessor
receives a bona fide offer to purchase the leased premises that the Lessor
intends to accept, the Lessor shall notify the Lessee in writing of said offer
and its terms; thereafter, the Lessee shall have twenty-one (21) days to notify
the Lessor in writing that the Lessee will match said offer and purchase the
leased premises upon such terms. If the Lessee fails to so notify the Lessor
within said twenty-one(21) days, the Lessor shall be free to proceed to sell the
leased premises pursuant to said bona fide offer. Upon the request of the
Lessee, the Lessor and the Lessee agree to execute a memorandum (prepared by and
at the cost of the Lessee) evidencing this right of first refusal hereby granted
to the Lessee by the Lessor for purposes of recording (at the Lessee’s sole
cost) and memorializing the same.
     29. EXCULPATION OF LESSOR: This Lease is executed by First American Bank,
not personally but solely as Trustee as aforesaid, in the exercise of the power
of authority conferred upon and vested in it as such Trustee under Trust
No. 3-92-001 and is payable only out of the property constituting the trust
estate; and as such Trustee it hereby warrants that it

 



--------------------------------------------------------------------------------



 



possesses full power and authority to execute this Lease, and it is expressly
understood and agreed that nothing herein contained shall be construed as
creating any liability on the said Trustee, either as a trust company or as
Trustee, personally to perform any covenant of the Lessor either express or
implied contained in this Lease, all such liability, if any, being expressly
waived by Trustee and by every person now or hereafter claiming any right
hereunder.
     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
day and year first above written.

                      LESSEE:       LESSOR:     SALKELD & SONS, INC.       FIRST
AMERICAN BANK,
as Trustee aforesaid, not personally but solely    
 
                   
By:
  /s/ Albert A. Messier
 
      By:   /s/
 
   
 
  President           Its: Vice President    
 
                    ATTEST:       ATTEST:    
 
                   
By:
  /s/ Albert A. Messier
 
      By:   /s/ Rachel Brewer
 
   
 
  Secretary           Its: AVP    
 
                                    Exoneration provision restricting any
liability of First American Bank attached hereto is expressly made a part
hereof.    
 
                                  *  FIRST AMERICAN BANK
executes this mortgage specifically but not limited to excluding
paragraph(s) 6
titled: No Waste, Nuisance or Unlawful Use from its execution disclaims any and
all liability attached thereto.    





--------------------------------------------------------------------------------



 



EXHIBIT 1
A part of Lot 7 of Bourbonnais Town Centre Subdivision, being a part of the
North Half of Original Lot 1 and part of Original Lots 4, 5 and 6 of Bela T.
Clark’s Subdivision of the Mesheketeno Reservation in Township 31 North, Range
12 East of the Third Principal Meridian in Kankakee County, Illinois, described
as follows: Commencing at the Southwest corner of said Lot 7; thence North 00
degrees 32 minutes 20 seconds West along the West line of said Lot 7 a distance
of 50.00 feet to the point of curvature of a curve to the right having a radius
of 425.32 feet and an I angle of 23 degrees 13 minutes 00 seconds; thence
Northerly along said curve to the right being also the Westerly line of said Lot
7 a chord measurement of North 09 degrees 46 minutes 35 seconds East a chord
distance of 152.26 feet to a point; thence North 89 degrees 51 minutes 00
seconds East a distance of 204.08 feet to a point; thence South 00 degrees 09
minutes 00 seconds East a distance of 200.00 feet to a point on the South line
of said Lot 7; thence South 89 degrees 51 minutes 00 seconds West a distance of
230.00 feet to the point of beginning, containing 1.01 acres, more or less.
Tax Code No. 09-19-409-001

 